DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to an injection catheter, classified in A61F 2230/0093.
II. Claims 16-20, drawn to a method of visualizing a urinary system, classified in A61M 2037/0061.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Group I may be used for a materially different process, such as with different body lumens not associated with the urinary system, or without the delivery of a contrast medium as required by the method of Group II.

During a telephone conversation with Janet Pioli on 5/17/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve as described in claims 8 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 42 or the specification refers to element 200 as the elongated member,  bladder, and the ureter. This is inconsistent with Fig. 2 and appears to be a series of typos.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the fluid valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12-14 recite “a maximum outside dimension of the elongated sheath”. The metes and bounds of the claim cannot be determined as the elongated sheath has many dimensions (lateral, axial, circumferential, etc.), which would result in substantially different sizes for the collapsible funnel, some of which may not be supported by Applicant’s disclosure (for example, the sheath having a maximum lateral diameter multiple times the length of the sheath). The specification does not clarify this term.

Claim Objections
Claims 1 and 3 is objected to because of the following informalities:
Claim 1 recites “a proximal end attaching to from the distal end of the elongated member” in line 11. The phrase “to from” appears to be a typo.
Claim 3 recites “the group consisting of a polymer, a stainless steel or a memory nickel-titanium alloy”. This should be corrected to --a polymer, a stainless steel and a memory nickel-titanium alloy--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 6-8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franklin et al. (US 2022/0118221 A1), hereinafter Franklin.

	Regarding claim 1, Franklin discloses an injection catheter system (Figs. 33 and 34; Paragraphs 25, 27, and 243 indicate infusion):
	an elongated sheath having a sheath lumen extending from a distal end to a proximal end of the elongated sheath (Fig. 42. Element 1610; Paragraph 281, Paragraphs 15 and 152 indicates the inescapability of occluding members, thus the occluding member of Figs. 33 and 34 would be applicable to Fig. 42), and
	a catheter comprising:
	an elongated member having an elongated member lumen extending along a longitudinal axis from a proximal end to a distal end of the elongated member (Fig. 33, element 1275 and Fig. 34; element 1285; Paragraphs 240 and 243);
	an expandable frame having a laterally expanded configuration and a collapsed configuration and comprising a plurality of struts extending distally from the distal end of the elongated member, each strut having a proximal end attaching to the distal end of the elongated member, a central portion, and a distal end (elements 1278 and 1276; Paragraphs 240 and 241 describe how the struts are fixed to the catheter);
	a tip attaching to a distal end of each of the plurality of struts (Paragraphs 8 and 160 describe having an atraumatic tip beyond the occlusion member; in the context of Fig. 33, the atraumatic tip would be at the end of catheter 1274); and
	a graft attaching to and extending between a proximal portion of the plurality of struts and to the elongated member, wherein the graft forms a collapsible funnel (Fig. 33, element 1278 shows the forming of a funnel; Paragraph 240 indicates how this membrane can cover different portions; Paragraph 241 indicates how the structure is collapsible),
	wherein the expandable frame is biased towards a laterally expanded configuration (Paragraph 242 indicates the frame is elastic or has shape memory to the shape of the cage structure to withstand normal operation) and wherein the catheter is slidably positionable within the sheath lumen with the expandable frame in the collapsed configuration (Paragraph 281 describes how the catheter may move within the sleeve)
	Further, Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114 which relates to Functional Language. In the instant case, the device of Franklin has all the structure of the claimed structure, including the sheath and expandable frame as claimed, and thus would be capable of being slidably positioned (i.e. positionable) within the sheath lumen with the expandable frame in the collapsed configuration.

	Regarding claim 2, Franklin further discloses the expandable frame is slidably positionable within the sheath lumen in a collapsed configuration whereby the central portions of the plurality of struts are constrained towards the longitudinal axis (Paragraph 281 describes how the catheter may move within the sleeve; the struts would inherently be constrained form expanding beyond the sheath, and thus would be constrained towards the longitudinal axis).
	Further, Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114 which relates to Functional Language. In the instant case, the device of Franklin has all the structure of the claimed structure, including the sheath and expandable frame as claimed, and thus would be capable of being slidably positioned (i.e. positionable) within the sheath lumen with the expandable frame being constrained as claimed.

	Regarding claims 3-5, Franklin further discloses the plurality of struts comprising a polymer, stainless steel, and/or a memory nickel-titanium alloy (Paragraph 242 indicates the struts 1276 being made from biocompatible materials; Paragraph 152 indicates the biocompatible materials of the occluding member include biocompatible polymers or metals including steel, and nickel-titanium alloys).

	Regarding claim 6, Franklin further discloses the graft being impermeable (Paragraphs 240-241 describes the membrane as occluding and blocking fluid flow, thus would be impermeable to liquid by definition).

	Regarding claim 7, Franklin further discloses the graft being made of nylon, polyethylene, or polyurethane (Paragraph 244 indicates the membrane being made of biocompatible polymers; Paragraph 223 describes balloon materials, which Paragraph 152 indicates such materials are applicable to all forms of the occluding structure).

	Regarding claim 8, Franklin further discloses a fluid valve at the proximal end of the elongated member lumen (Fig. 40, element 140; Paragraph 272).
	
	Regarding claim 15, Franklin further discloses having a tip with an atraumatic distal portion (Paragraphs 8 and 160 describe having an atraumatic tip beyond the occlusion member; in the context of Fig. 33, the atraumatic tip would be at the end of catheter 1274).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin.

	Regarding claim 11, Franklin substantially discloses the invention as claimed. Franklin further teaches a luer fitting (Paragraph 272 and 297).
	Franklin does not teach the luer being positioned proximal the fluid valve.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the luer fitting and valve such that the luer is proximal the fluid valve since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	In the instant case, the location of the valve does not affect its ability to control flow through the associated line. Further, the location of the luer fitting does not change the function of allowing for connection to corresponding luer devices.

Regarding claims 12-14, Franklin substantially discloses the invention as claimed. Franklin does not explicitly teach the claimed ratios of maximum lateral dimension to the maximum outside dimension of the elongated sheath.
Franklin does discloses having a low profile, but that the occluding structure may also be many different sizes as needed (Paragraphs 152 and 168).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral dimension of the collapsible funnel to be less than 4, 3, or 2 times a maximum outside dimension of the elongated sheath since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Franklin would not operate differently with the claimed diameter and since the device is intended for use in body lumens and for infusion in the same manner as Applicant. Further, Applicant appears to have placed no criticality on the claimed range (Paragraphs 12 and 35 indicate the device “may” have such dimensions, or even that the lateral dimension is less than 5 times the outside dimension of the elongated sheath).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin as applied to claim 1 above, and further in view of Chou et al. (US 2021/0212707 A1), hereinafter Chou, and Brenneman et al. (US 2018/0116522 A1), hereinafter Brenneman.

	Regarding claim 9, Franklin substantially discloses the invention as claimed. Franklin does not teach an echogenic or radiopaque marker on the sheath.
	In the same field of endeavor, Chou teaches a sheathed catheter for access to body lumens (Fig. 2B; Abstract) comprising radiopaque markers on a delivery sheath (Paragraphs 16 and 89).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device Franklin to comprise the markers on the elongated sheath of the catheter as taught by Chou. Doing so would allow for visualization of the catheter sheath and assist with positioning and deployment by minimizing confusion during imaging (Paragraph 141 of Chou).
	Franklin and Chou still do not teach an echogenic marker.
	In the same field of endeavor, Brenneman teaches an expandable catheter (Fig. 3A; Paragraph 119) and the use of markers to visualize catheter positioning within the body (Paragraphs 50-52). Brenneman further teaches the use of ultrasonic markers (i.e. echogenic) in conjunction with radiopaque markers (Paragraph 130 in particular describes radiopaque and/or ultrasonic markers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franklin and Chou to additionally comprise the echogenic markers of Brenneman. 
	Doing so would be obvious as Brenneman teaches it is typical to comprise both radiopaque and ultrasonic markers. Further, doing so would allow for visualization of the catheter and assist with positioning and deployment (particularly with ultrasonic imaging; Paragraph 130 of Brenneman).
	
	Regarding claim 10, Franklin substantially discloses the invention as claimed. Franklin does not teach an echogenic or radiopaque marker on the elongated catheter body.
	In the same field of endeavor, Chou teaches a sheathed catheter for access to body lumens (Fig. 2B; Abstract) comprising radiopaque markers on a catheter (Paragraphs 16 and 141).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device Franklin to comprise the markers on the elongated catheter body catheter as taught by Chou. Doing so would allow for visualization of the catheter and assist with positioning and deployment by minimizing confusion during imaging (Paragraph 141 of Chou).
	Franklin and Chou still do not teach an echogenic marker.
	In the same field of endeavor, Brenneman teaches an expandable catheter (Fig. 3A; Paragraph 119) and the use of markers to visualize catheter positioning within the body (Paragraphs 50-52). Brenneman further teaches the use of ultrasonic markers (i.e. echogenic) in conjunction with radiopaque markers (Paragraph 130 in particular describes radiopaque and/or ultrasonic markers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franklin and Chou to additionally comprise the echogenic markers of Brenneman. 
	Doing so would be obvious as Brenneman teaches it is typical to comprise both radiopaque and ultrasonic markers. Further, doing so would allow for visualization of the catheter and assist with positioning and deployment (particularly with ultrasonic imaging; Paragraph 130 of Brenneman).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Broome et al. (US 7,094,249 B1) discloses an analogous sheathed catheter device having a funnel and atraumatic tip.
Wholey et al. (US 2006/0167491 A1) discloses an analogous sheathed catheter device having a funnel and atraumatic tip.
Dubrul et al. (US 2014/0188127 A1) discloses an analogous vessel occluding device with atraumatic tip.
Lenker et al. (US 2006/0052750 A1) discloses relative Luer and valve positioning (Figs. 13A and 13B; Paragraph 102)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781